But the prothonotary, and all the elder practitioners present at the bar, certifying that it had been the uniform practice to give to the defendant eight days notice of the execution of the writ of inquiry, except in foreign attachments, wherein the notice was put up in the prothonotary’s office; the inquisition was set aside by the court.
\Absente, Shippen, C. J. and Brackenridge, J.]
A second inquisition was afterwards executed, finding for the plaintiff six cents damages, and six cents costs.